       Case 4:19-cv-00571-DCB Document 28 Filed 05/14/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David M Morgan,                                       No. CV-19-00571-TUC-DCB
10                  Plaintiff,                             ORDER
11   v.
12   Cochise County Board of Supervisors, et al.,
13                  Defendants.
14
            Plaintiff filed this action on December 6, 2019, suing numerous Cochise County
15
     Defendants. (Doc. 1.) Plaintiff proceeds pro se. He was given notice that the Court is
16
     participating in the Mandatory Initial Discovery Pilot (MIDP) and that the case is subject
17
     to the pilot. (Doc. 6: General Order 17-08, amended November 1, 2018.) Plaintiff filed an
18
     Amended Complaint on March 5, 2020. (Doc. 11.) Plaintiff sought in forma pauperis
19
     status, which was granted, and the Court ordered service to be performed by the United
20
     States Marshal. (Order (Doc. 12)). The Defendants were served on April 16, 2020, except
21
     for Defendant Ransom, who was served on April 24, 2020. Responsive pleading(s) are due
22
     within 21 days or by May 7 and 15, respectively. Fed. R. Civ. P.12(a)(1)(A)(i). On May
23
     26, 2020, the Cochise County Defendants requested an extension of time to answer, or
24
     otherwise move or respond to the Plaintiff’s First Amended Complaint on a one-time basis
25
     for a period of 30 days. Plaintiff does not object.
26
            Pursuant to MIDP ¶ A.5, the Court may grant a one-time extension of up to 30 days
27
     to respond to a complaint upon a showing that a defendant cannot reasonably respond to a
28
     complaint within the time set forth in Rule 12(a). The Court grants such an extension of
      Case 4:19-cv-00571-DCB Document 28 Filed 05/14/20 Page 2 of 2



 1   time based on the reasons provided in the motion, with the responsive pleading due by June
 2   8, 2020. The parties shall note that their MIDP initial responses are due no later than 30
 3   days after the first responsive pleading is filed in the case. General Order 17-08 ¶ A.6.
 4          Accordingly,
 5          IT IS HEREBY ORDERED that the Motion for Extension of Time (Doc. 27) is
 6   GRANTED.
 7          IT IS FURTHER ORDERED that the Cochise County Defendants are granted a
 8   30-day extension of time to answer or otherwise move or respond to Plaintiff’s First
 9   Amended Complaint up to and including June 8, 2020. NO FURTHER EXTENSIONS
10   OF TIME FOR FILING THE RESPONSIVE PLEADING(S) WILL BE GRANTED.
11          Dated this 14th day of May, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
